429 F.2d 573
Pvt. John D. AQUILINO, Jr., Petitioner-Appellant,v.Melvin LAIRD, as Secretary of Defense, et al., Respondents-Appellees.
No. 29986.
United States Court of Appeals, Fifth Circuit.
June 24, 1970.

Maury Maverick, Jr., San Antonio, Tex., for petitioner-appellant.
Seagal V. Wheatley, U. S. Atty., San Antonio, Tex., for respondents-appellees.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
This case comes to us on a motion for injunction pending appeal. Appellant sought release from the army as a conscientious objector. His request was denied. Thereafter his petition for a writ of habeas corpus was denied on the ground that there was a basis in fact for the finding by the army that appellant's views as a conscientious objector had not undergone material change since induction.


2
The record discloses that the question whether appellant's views had a religious basis was necessarily interwined in the larger question of a change in views subsequent to induction. The decision of the Supreme Court in Welsh v. United States, 398 U.S. 333, 90 S. Ct. 1792, 26 L. Ed. 2d 308 (Decided June 15, 1970), supervened the decision of the district court. We conclude that the matter should be reconsidered by the district court in light of Welsh v. United States. The judgment will be vacated and the case remanded to the district court for that purpose.


3
Vacated and remanded with direction.